

117 HR 1375 IH: Energy Equity Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1375IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Department of Energy Organization Act to establish an Office of Energy Equity, and for other purposes.1.Short titleThis Act may be cited as the Energy Equity Act of 2021.2.Office of Energy Equity(a)In generalTitle II of the Department of Energy Organization Act (42 U.S.C. 7131 et seq.) is amended by adding at the end the following:218.Office of Energy Equity(a)EstablishmentThere is established within the Department an Office of Energy Equity (referred to in this section as the Office). The Office shall be headed by a Director, who shall be appointed by the Secretary and compensated at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code.(b)Duties of the DirectorThe Director, in accordance with Executive Order 12898 (42 U.S.C. 4321 note) and the purposes of this Act, shall provide, direct, foster, coordinate, and implement energy planning, education, management, conservation, and delivery programs of the Department that—(1)promote an agency-wide environmental justice strategy and interagency collaboration;(2)reduce or stabilize energy costs within underserved or disadvantaged communities; and (3)increase the availability of energy conservation measures within underserved or disadvantaged communities.(c)DefinitionsIn this section:(1)Energy conservation measuresThe term energy conservation measures means measures that improve energy efficiency, energy conservation, or access to renewable energy sources, including retrofit activities.(2)Underserved or disadvantages communityThe term underserved or disadvantaged community means—(A)a community located in a ZIP Code that includes a census tract that is identified as—(i)a low-income community; or(ii)a community of color; or(B)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 through 2025..(b)Conforming amendmentThe table of contents of the Department of Energy Organization Act is amended by inserting after the item relating to section 217 the following:Sec. 218. Office of Energy Equity..